Citation Nr: 1625760	
Decision Date: 06/28/16    Archive Date: 07/11/16

DOCKET NO.  11-21 978	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include major depressive disorder, bipolar disorder, and anxiety.

3.  Entitlement to service connection for allergies.

4.  Entitlement to service connection for a scar on the chin, to include as secondary to service-connected residuals of a traumatic brain injury (TBI).


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

K. Osegueda, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from March 1995 to November 2006.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.  

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into account the existence of this electronic record.

In addition to the VBMS claims file, there is a Virtual VA paperless file associated with the Veteran's case.  A review of the documents in the Virtual VA file reveals documents are duplicative of the evidence in the VBMS file.

The issues of entitlement to service connection for bilateral hearing loss, an acquired psychiatric disorder, and allergies are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran has a scar on his chin caused by the service-connected residuals of a TBI.



CONCLUSION OF LAW

The Veteran's chin scarring is proximately due to or the result of service-connected residuals of a TBI. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection will be granted for a disability resulting from injury or disease incurred in or aggravated by military service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  In order to establish service connection for a present disability, the Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service. Shedden v. Principi, 381 F.3d 1163, 116667 (Fed. Cir. 2004).  

Service connection may also be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury. 38 C.F.R. § 3.310.  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability. See 38 C.F.R. § 3.310; see also Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that service connection is warranted for a scar on the Veteran's chin.

An August 2000 service treatment note documented treatment for chin pain after the Veteran passed out, fell to the floor, and cut his chin open to the bone.  The note indicated that he received three internal and ten external sutures to close the laceration.  

In a July 2014 VA scars examination report, the examiner noted that the Veteran had a four by half-centimeter scar on his chin caused by falling down and striking his head when he passed out during service.  The examiner stated that it was clear from the claims file that the Veteran required sutures to his chin after he fell forward and passed out in August 2000.  Therefore, he opined that it was at least as likely as not that the current chin scar was a result of the Veteran's TBI from the fall.

Based on the foregoing, the Board finds that the most probative evidence shows that the Veteran has a scar on his chin that is related to his service-connected residuals of a TBI.  Accordingly, service connection is warranted for chin scarring.


ORDER

Service connection for a scar on the Veteran's chin is granted.


REMAND

Unfortunately, a remand is required in this case for the remaining issues on appeal.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that the Veteran is afforded every possible consideration.

In a January 2010 VA mental health note, the Veteran indicated that he had applied for Social Security Administration (SSA) disability benefits and he was denied on appeal.  It does not appear that any attempts have been made to obtain the SSA decision and the complete records on which the SSA decision was based.  Thus, on remand, any available records from SSA should be obtained. See Murincsak v. Derwinski, 2 Vet. App. 363, 370-72 (1992); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).

The Veteran has claimed that his current bilateral hearing loss is a result of in-service exposure to artillery noise.  He was afforded a VA audiology examination in March 2010.  In the examination report, the VA examiner diagnosed the Veteran with bilateral sensorineural hearing loss.  He opined that it was at least as likely as not that the Veteran's tinnitus was associated with his high frequency hearing loss; however, he did not provide an opinion as to the etiology of the Veteran's hearing loss.  

The Veteran has also claimed that he has an acquired psychiatric disorder related to service.  The Board notes that the Veteran is also service-connected for a neurocognitive disorder as a residual of a TBI.  He was afforded VA mental disorders examinations in November 2010 and July 2014, in which he was diagnosed with severe bipolar disorder.  The VA examiners discussed which symptoms were attributable to bipolar disorder and which symptoms were attributable to the neurocognitive disorder.  However, neither VA examiner provided an opinion as to the etiology of the Veteran's bipolar disorder.

In addition, the Veteran has claimed service connection for allergies secondary to artillery smoke or powder.  In an August 2006 VA examination report, the examiner noted the Veteran's complaint of seasonal allergies to cats; however, the examiner did not discuss the Veteran's specific contention that he had allergies caused by exposure to artillery smoke and powder during service.  

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  For these reasons, the Board finds that a remand is necessary for another VA examination and medical opinion to address the nature and etiology of the Veteran's bilateral hearing loss, acquired psychiatric disorder, and allergies.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain a copy of the decision denying the Veteran SSA disability benefits and the records upon which the decision was based and associate them with the claims file.  If the search for such records has negative results, the claims file must be properly documented as to the unavailability of those records.
 
2.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for bilateral hearing loss, an acquired psychiatric disorder, and allergies.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.  

The AOJ should also secure any outstanding VA treatment records.

3.  After completing the foregoing development, the Veteran should be afforded a VA examination to determine the nature and etiology of any hearing loss that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed, including the Maryland CNC test and a puretone audiometry test.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, lay assertions, and any medical studies submitted by the Veteran and his representative.  

The Veteran has contended that he experienced noise exposure in service from artillery noise.  

It should be noted that the Veteran is competent to attest to factual matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

It should also be noted that the absence of in-service evidence of a hearing disability during service is not always fatal to a service connection claim.  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss when there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for a hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service.

The examiner should opine as to whether it is at least as likely as not (a 50% or greater probability) that any current hearing loss had its onset in service, was caused by military service, or is related to military service, to include whether any injury due to loud noise exposure experienced therein contributed to his current bilateral hearing loss. 

The examiner should specifically address whether there was any threshold shift or notch at higher frequencies during service or shortly thereafter that may be indicative of acoustic trauma.

The examiner should also comment on the likelihood that loud noises experienced resulted in damage to auditory hair cells even though findings may or may not suggest a recovered temporary threshold shift in service.   If the examiner finds auditory hair cell damage to be a likely result of the military noise exposure, please comment on the likelihood that such damaged hair cells would result in a greater permanent hearing loss than otherwise would be manifest.

The examiner should discuss medically known or theoretical causes of hearing loss and describe how hearing loss which result from noise exposure generally presents or develops in most cases, as distinguished from how hearing loss develops from other causes, in determining the likelihood that current hearing loss was caused by noise exposure in service as opposed to some other cause. 

Finally, the Board would appreciate if the examiner could specifically comment on the impact, if any, of the line of research conducted by Dr. Sharon G. Kujawa, including the below:

"Acceleration of Age-Related Hearing loss by Early Noise Exposure: Evidence of a Misspent Youth" by S. Kujawa, M.D., and M. C. Liberman (2006).  J Neurosci. 2006 Feb 15; 26(7): 2115-2123.

Kujawa SG, Liberman MC (2009) Adding insult to injury: cochlear nerve degeneration after "temporary" noise-induced hearing loss. J Neurosci. 2009 Nov 11;29(45):14077-85. 

Lin HW, Furman AC, Kujawa SG and Liberman MC (2011) Primary neural degeneration in the guinea pig cochlea after reversible noise-induced threshold shift. JARO 12:605-616.

Furman AC, Kujawa SG, Liberman MC (2013) Noise-induced cochlear neuropathy is selective for fibers with low spontaneous rates. J. Neurophysiol.110, 577-586.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find favor of conclusion as it is to find against it).

A clear rationale for all opinions would be helpful, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  

4.  After completing the above actions, the AOJ should schedule the Veteran for a VA examination to determine the nature and etiology of any psychiatric disorder that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and lay assertions.

It should be noted that the Veteran is competent to attest to factual matters of which he had first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should identify all current psychiatric disorders.  He or she should specifically indicate whether the Veteran has bipolar disorder, major depressive disorder, and anxiety.  If not, the examiner should address the prior diagnoses of record and explain why such a diagnosis is not warranted.

For each diagnosis identified, the examiner should state whether it is at least as likely as not (a 50% or greater probability) that the disorder manifested in or is otherwise related to the Veteran's military service, including any symptomatology therein.  

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find favor of conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  

5.  After completing the foregoing development, the Veteran should be afforded a VA examination to determine the nature and etiology of any allergies due to artillery smoke or powder that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and lay statements.  
 
The Veteran has claimed that allergies were caused by exposure to artillery smoke and powder during service.  

It should be noted that the Veteran is competent to attest to factual matters of which he had first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should opine as to whether it is at least as likely as not (a 50% or greater probability) that the Veteran has allergies that manifested in or are otherwise related to his military service, including exposure to artillery smoke and powder.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find favor of conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  

6.  After the above development has been completed, the AOJ should review the claims file to ensure that there has been compliance with the directives. 

7.  After completing the above actions and any other development as necessary, the case should be reviewed by the AOJ on the basis of the additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


